Citation Nr: 0303640	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  01-08 392A		DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than August 11, 
2000 for the grant of service connection for post-traumatic 
stress disorder (PTSD). 
 
2.  Entitlement to effective date earlier than August 11, 
2000 for the grant of service connection for tinnitus.   
 
3.  Entitlement to an effective date earlier than August 11, 
2000 for the grant of service connection for bilateral 
hearing loss. 
 
4.  Entitlement to an effective date earlier than August 11, 
2000 for the assignment of a total rating based on 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 until 
October 1967.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a January 2001 
rating decision of the Los Angeles, California Regional 
Office (RO) which granted service connection for PTSD, 
tinnitus and hearing loss, and assigned a total rating based 
on unemployability, all effective from August 11, 2000.  The 
veteran expressed dissatisfaction with the effective date of 
each award in a notice of disagreement received in May 2001.  
.  

The appellant was afforded a personal hearing in September 
2002 before a Member of the Board sitting at Los Angeles, 
California; the transcript of which is of record.  


FINDINGS OF FACT


1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The RO received the veteran's claim for PTSD, tinnitus, 
hearing loss and individual unemployability no earlier than 
August 11, 2000.  

3.  Prior to August 11, 2000, service connection was in 
effect for a single disorder, rated zero percent disabling, 
and unemployability due to service-connected disability was 
not demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 
11, 2000 for the grant of service connection for PTSD are not 
met.  38 U.S.C.A. § 5110, 5103, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2002). 
 
2.  The criteria for an effective date earlier than August 
11, 2000 for the grant of service connection for tinnitus are 
not met.  38 U.S.C.A. § 5110, 5103, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2002).   
 
3.  The criteria for an effective date earlier than August 
11, 2000 for the grant of service connection for bilateral 
hearing loss are not met.  38 U.S.C.A. § 5110, 5103, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 
(2002). 
 
4.  The criteria for an effective date earlier than August 
11, 2000 for the assignment of a total rating based on 
unemployability due to service-connected disability are not 
met.  38 U.S.C.A. § 5110, 5103, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an effective 
dates earlier than August 11, 2000 for the grants of service 
connection for PTSD, tinnitus, bilateral and hearing loss, as 
well as the assignment of a total rating based on 
unemployability due to service-connected disability.  He 
presented testimony upon personal hearing on appeal in 
September 2002 to the effect that he had those disabilities 
when he came out of service, such that he should be 
compensated back to that time.

Initial Matters: Duty to Assist

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159(b) (2002)).  In addition, they 
define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A (West Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159(c) (2002)). 

For the reasons explained below, the Board finds that the 
passage of the VCAA and implementing regulations does not 
prevent the Board from rendering a decision on the issues on 
appeal, and that all notification and development action 
needed to render a fair decision has been accomplished.  The 
veteran and his representative have been furnished the 
pertinent laws and regulations governing the claim and the 
reasons for the denial, as well as notice of the information 
and evidence needed to substantiate the claims, and have been 
afforded opportunities to submit such information and 
evidence.  The veteran has also been afforded the benefit of 
a personal hearing to present testimony in support of his 
claim, and extensive clinical records have been associated 
with the claims folder.  Moreover, as it is found that there 
is no indication that there is any existing, potentially 
relevant evidence to obtain, the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, is not here at issue.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duty to 
notify has been met.  Under these circumstances, the Board 
finds that adjudication of the claim on appeal at this time 
poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claim is 
ready to be considered on the merits.

Pertinent Law and Regulations

VA regulations provide that except as otherwise provided, the 
effective date of an evaluation and award for pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase in compensation will be 
the date of receipt of the claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400.  .

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by the VA. 
38 U.S.C.A. § 5101(a) (West 1991).  38 C.F.R. § 3.155 (2002) 
provides that any communication or action indicating intent 
to apply for one or more VA benefits may be considered an 
informal claim.  Such an informal claim must identify the 
benefit sought.  38 C.F.R. § 3.1(p) (2002) defines 
"application" as a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  See also 
Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The VA 
is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3) (West 1991); 38 C.F.R. 
§§ 3.1(p), 3.155(a) (2002).  See Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992).  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  

Factual Background

The service medical records are negative for any complaints 
or findings relating to hearing impairment or psychiatric 
complaints or findings.  The evidence reflects that the 
appellant was treated by the VA for several complaints and 
disorders in the years after active duty, primarily for a 
genitourinary condition for which service connection was 
established in December 1971.  No complaints or findings 
referable to hearing loss, tinnitus or an acquired 
psychiatric were recorded during this time frame.  The record 
does not document that any claim was filed in any of those 
respects. 

A claim for a total rating based on unemployability due to 
service-connected disability was received on August 11, 2000.  
Prior to August 11, 2000, service connection was only in 
effect for scars of the penis due to removal of warts, rated 
noncompensably disabling.  Pursuant to the filing of his 
claim, the appellant was afforded a number of VA examinations 
between October and November 2000 culminating in diagnoses 
which included PTSD, tinnitus and hearing loss.  

By rating action dated in January 2001, service connection 
for PTSD, tinnitus and hearing loss was granted, rated 70 
percent, 10 percent and zero percent disabling respectively, 
effective from August 11, 2000.  In view of the 70 percent 
rating established for PTSD, individual unemployability was 
also assigned from August 11, 2000.

Legal Analysis

The Board has carefully reviewed the entire evidentiary 
record but finds that prior to August 11, 2000, there was no 
claim for service connection for any of the disabilities at 
issue.  The veteran should be made aware that if he did 
indeed have such disorders in the years after service, which 
the Board does not dispute, the mere fact that he or any 
medical record may have reflected a disorder for which 
service connection was ultimately granted does not in and of 
itself constitute an informal claim.  In short, the Board 
finds no evidence of a stated intent on the veteran's part to 
apply for service connection for PTSD, tinnitus or hearing 
loss prior to August 11, 2000.  An application must indicate 
an intent to apply for benefits, or contain words indicating 
a determination of entitlement, or evidence of a belief in 
entitlement to a benefit (See 38 C.F.R. §§ 3.155, 3.1(p); see 
also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999)), 
which is not demonstrated in this case.  In other words, the 
VA did not know that the appellant had any disability in this 
regard until he filed a claim, and therefore service 
connection could not be granted for such.  The record 
contains no clinical reference to PTSD, tinnitus or hearing 
loss, or that the veteran was considered unemployable as a 
result thereof, until VA examinations between October and 
November 2000.  In consideration of such, the RO assigned an 
effective date from the date of the claim received on August 
11, 2000 for the grants of service connection for PTSD, 
tinnitus and hearing loss.  The award of individual 
unemployability could also be no earlier than August 11, 2000 
because prior to that date, service connection was not in 
effect for any disability which met the criteria for a total 
rating based unemployability.  Accordingly, the Board finds 
that the RO properly assigned an effective date of August 11, 
2000 for the grants of service connection for the veteran's 
PTSD, tinnitus, hearing loss and the total rating based on 
unemployability due to service-connected disability.

The Board would also note that while the appellant may well 
believe that he was  entitled to service connection for PTSD, 
tinnitus, and hearing loss, as well as the total rating based 
on unemployability due to service-connected disability 
earlier than August 11, 2000, it must be pointed out that the 
Board is constrained by the law and regulations described 
above governing the establishment of effective dates for the 
award of compensation.  As the Board finds no factual or 
legal basis for the assignment of any earlier effective date, 
the appeal must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991). 


ORDER

An effective date earlier than August 11, 2000 for the grant 
of service connection for PTSD is denied. 
 
An effective date earlier than August 11, 2000 for the grant 
of service connection for tinnitus is denied.   
 
An effective date earlier than August 11, 2000 for the grant 
of service connection for bilateral hearing loss is denied. 
 
An effective date earlier than August 11, 2000 for the 
assignment of a total rating based on unemployability due to 
service-connected disability is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

